Citation Nr: 0117857	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  00-24 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's daughter


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to June 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in November 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  The appellant, the veteran's widow, 
submitted a notice of disagreement in April 2000 and a 
statement of the case was issued in July 2000.  The appellant 
perfected her appeal to the Board in November 2000.  

In March 2001, due to the appellant's unavailability, the 
appellant's daughter offered testimony limited to the issue 
of entitlement to DIC benefits at a hearing before the 
undersigned Member of the Board in Washington, D.C.


REMAND

The record reflects that the appellant's claim for service 
connection for the cause of the veteran's death was denied by 
the RO on the basis that it was not well grounded.  However, 
during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) was enacted and in part, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superceded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is now applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as obtaining a 
medical opinion when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in 
establishing entitlement to the benefit sought, or the record 
includes medical evidence sufficient to adjudicate the claim.  
Id.  

The Board notes that the RO has not yet considered the claim 
for service connection for the cause of the veteran's death 
in the context of the new law (to include consideration of 
whether any additional development and/notification action is 
warranted), nor has the appellant had an opportunity to 
prosecute her claim in that context.  Consequently, a remand 
will ensure due process of law, and avoid the possibility of 
prejudice.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Furthermore, the Board notes that prior to his death, the 
veteran's combined disabilities were rated at the 100 percent 
level, effective from September 30, 1996.  Pursuant to 38 
U.S.C.A. § 1318(b), as applicable to this case, benefits are 
available to a surviving spouse as if the veteran's death was 
service-connected where a veteran dies, not as a result of 
his own willful misconduct, and was in receipt of or entitled 
to receive compensation at the time of death for a service-
connected disability that was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death.  The appellant has argued that review of the 
record demonstrates that the veteran was, in fact, entitled 
to receive a total rating for at least 10 years prior to his 
death.  

In Timberlake v. Gober, 14 Vet. App. 122 (2000), the United 
States Court of Appeals for Veterans Claims (Court), citing 
Cole v. West, 13 Vet. App. 268, 274 (1999), noted that a 
surviving spouse of a veteran who dies from an injury or 
disease that is not service-connected may receive dependency 
and indemnity compensation (DIC) under any one of the three 
following theories:  (1) If the veteran was in actual receipt 
of compensation at a total disability rating for 10 
consecutive years preceding death, see 38 U.S.C. 
§ 1318(b)(1); (2) if the veteran would have been entitled to 
receive such compensation but for clear and unmistakable 
error in previous final RO decisions and certain previous 
final Board decisions...; (3) if, on consideration of the 
"evidence in the veteran's claims file in VA custody prior 
to the veteran's death and the law then or subsequently made 
retroactively applicable", the veteran hypothetically would 
have been entitled to receive a total disability rating for a 
period or periods of time, when added to any period during 
which the veteran actually held such a rating, that would 
provide such a rating for at least 10 years immediately 
preceding the veteran's death.  See also Carpenter (Angeline) 
v. West, 11 Vet. App. 140, 147 (1998), Green v. Brown, 10, 
Vet. App. 111, 118 (1997).  

In denying the appellant entitlement to DIC benefits, the RO 
noted that the service medical records did not reflect 
evidence of hypertension, heart disease or diabetes mellitus 
such to serve as a basis for service connection for the 
disabilities which resulted in the veteran's death.  However, 
there was no discussion regarding the veteran's employment 
status or consideration of entitlement to a total disability 
evaluation for compensation based upon individual 
unemployability.  In this regard, the Board notes that the 
veteran was rated at the 80 percent level since 1980 and it 
was reported at the hearing in March 2001 that he last worked 
sometime during the 1960's.  In view of these circumstances 
the Board concludes that additional development and 
adjudication of this aspect of the appellant's claim is 
necessary prior to appellate review.

In reaching this conclusion, the Board notes the recent 
regulatory amendment to 38 C.F.R. § 3.22(a) which defined the 
"entitled to receive" language so as to exclude the 
"hypothetically" entitled to receive requirement described 
above.  However, this amendment is effective from January 21, 
2000, and as this claim was pending as of October 1999, 
pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), this 
amended regulation may not be applied if to do so would lead 
to a less advantageous result to the appellant.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1. The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any source(s) or 
facility(ies) identified by the 
appellant.  If any requested records are 
not available, or the search for such 
records otherwise yields negative 
results, the appellant and her 
representative should be notified of 
that fact and it should be noted in the 
claims file.  The appellant is also free 
to submit any pertinent medical or other 
records in her possession.

2. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  

3. After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the claims on appeal in 
light of all pertinent evidence of 
record and legal authority.  The claim 
for DIC benefits must be considered in 
light of the guidance noted above which 
outlines the three possible theories of 
entitlement to include the possibility 
of entitlement based upon the veteran's 
reported unemployability.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

4. If any claim on appeal continues to be 
denied, the appellant and her 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written 
or other argument in response thereto 
before his claims file is returned to 
the Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


